Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0001273
                                                       20-NOV-2014
                                                       11:31 AM




                           SCPW-14-0001273

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   GERALD VILLANUEVA, Petitioner,

                                 vs.

                    STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                 (CAAP-14-0000809; CR. NO. 96-0078)

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

            Upon consideration of petitioner Gerald Villanueva’s

petition for a writ of mandamus, filed on November 3, 2014, the

documents attached thereto and submitted in support thereof, and

the record, it appears that Petitioner, who is seeking relief

from the Intermediate Court of Appeals in CAAP-14-0000809, fails

to demonstrate that he has a clear and indisputable right to

relief from this court or that he lacks alternative means to seek

relief.   Petitioner, therefore, is not entitled to a writ of

mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that
will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action).   Accordingly,

           IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

           IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied without prejudice to Petitioner

seeking relief, as appropriate, in CAAP-14-0000809.

           DATED: Honolulu, Hawai#i, November 20, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2